By the Court, Temple, J.:
The first question raised on this appeal is as to the constitutionality of the Act of the Legislature which organizes the Municipal Criminal Court of the City and County of San Francisco (Stats.,, 1869-70, p. 528), and which confers on that Court jurisdiction to try cases of felony* and provides for no appeal to the County Court. The main question was discussed by Mi’. Justice "Wallace In Re John Stratman; and the conclusion there arrived at, declaring the Court constitutional, we fully indorse and approve.
In this case it is claimed that, although the Legislature has the power to establish such a Court, and confer upon it jurisdiction to try such cases, yet, in doing so, it must provide for an appeal to the County Court from its judgments; that the Court was organized by virtue of the power conferred upon the Legislature by section one, Article VI of the Constitution, and that section eight of the same Article gives to the County Courts appellate jurisdiction of all cases arising in the Courts authorized by section one; that the defendant is entitled to all the rights guaranteed to him by the Constitution, one of which -is, that if convicted in one of the Courts organized under section one, he shall have the right to appeal to the County Court, and there have a trial de novo ; that the Act in question provides for trials and convictions in the Municipal Court, but has not provided for an appeal to the County Court; that in this it attempts to deprive the County Court of some portion of its constitutional jurisdiction, and denies to parties tried and convicted in the Municipal Court a right secured by the Constitution, and is, therefore, void.
Admitting all the premises of counsel, I fail to see the *132logical necessity of the conclusion. If the clause of the Constitution is self-executing, there is no foundation for the argument for the right of appeal, and the power of the Court to entertain it exists under the law. If the constitutional provision is not self-executing, then it merely confers, upon the County Court the capacity to exercise the jurisdiction when the Legislature shall provide the means of exercising it. The provision is in no sense a guaranty of individual right. It is a grant of power to the Court, which possibly creates a corresponding duty upon the part of the Legislature to provide the mode and means of its exercise.
The question whether the Constitution confers upon the County Court appellate jurisdiction in cases transferred from the County Court to the Municipal Court for trial does not necessarily arise; and, as very little discussion has been had upon that part of the case, the question is reserved.
All the evidence given by the witness Harmon appears to be set out in the record. Upon an examination we fail to find anything which could have been of the slightest benefit to the defendant. It, therefore, could not have injured him to allow the witness to be impeached. The witness was called by the prosecution, and simply proved that he knew nothing whatever concerning the case.
There was no error in allowing the prosecution to show by other witnesses that Mrs. Hyland, the wife of defendant, had given a different account of what occurred at the time of the robbery from that testified to by her while on the stand. There is no question as to the relevancy of such testimony. (1 Greenl. Ev., Sec. 462.)
Judgment affirmed.
Heither Mr. Chief Justice Rhodes nor Mr. Justice Sprague expressed an opinion.